DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2020 has been entered.
 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recitation of “the at least one left and right screw bosses extend into the at least one mating tube such that a screw extending from the at least one left screw boss into the at least one right screw boss secures the left half housing to the right half housing…” (Claim 23, lines 14-16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Specification
The amendment filed August 12, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 	Claim 31, lines 5-7 recite, “the main-body housing is formed from a first material; a tube-shaped insulating cover is mounted around the second portion of the gear housing, the insulating cover being formed from a second material different from the first material.” While the Specification does discuss “a tube-shaped insulation cover 12” in paragraph 0009, the Specification does not specifically describe “the main-body housing is formed from a first material [and] the tube-shaped insulating cover being formed from a second material different from the first material.”	Claim 33, line 19, recites, “a main-body housing formed from a first material…” 
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 31 and 33-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Claim 31, lines 5-7 recite, “the main-body housing is formed from a first material; a tube-shaped insulating cover is mounted around the second portion of the gear housing, the insulating cover being formed from a second material different from the first 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 31 and 33-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claims 31 and 33 generally recite, “a main-body housing formed from a first material…” and “an [tube-shaped] insulating cover is mounted around the second portion of the gear housing, the insulating cover being formed from a second material different from the first material.” There is currently no support in the Specification for the main-body housing and the insulating cover being formed from different materials. It is 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wattenbach et al (US Publication 2011/0107608), herein referred to as Wattenbach, in view of Machida et al (US Publication 2015/0372633), herein referred to as Machida, and further in view of Yoshikane et al (US Publication 2015/0328764), herein referred to as Yoshikane.	Regarding Claim 1, Wattenbach discloses a reciprocating saw (fig. 1) comprising:
	a motor (28) comprising a stator and a rotor (Wattenbach, annotated fig. 4), which is rotatable relative to the stator and comprises a rotary shaft,
	a pinion (Wattenbach, 96) provided on an end of the rotary shaft (Wattenbach, 92), 
	a reciprocating-motion converting mechanism (Wattenbach, 32) housed in a gear housing (Wattenbach, 44), the reciprocating-motion converting mechanism comprising a vertically oriented gear (100; Wattenbach, paragraph 0031, line 13) that meshes with the pinion and has a rotational axis oriented in a left-right direction, and an eccentric shaft (Wattenbach, 156) provided on the gear (Wattenbach, 100) at a location that orbits 
	a slider (Wattenbach, 116) protruding forward from the gear housing (Wattenbach, 44) in a front-rear direction and disposed above the rotational axis of the motor in the up-down direction (Wattenbach, fig. 5), 	a motor housing coupled to the gear housing (by fasteners, Wattenbach annotated fig. 4),
	a main-body housing (40) that houses the motor housing and a first portion of the gear housing (in paragraph 0031, lines 1-3, Wattenbach states, “the drive mechanism 32 [i.e. reciprocating-motion converting mechanism] is positioned within the body portion 40 and the neck portion 44 of the housing assembly 24”),
	a battery pack (Wattenbach, paragraph 0027, lines 13-16) mounted on a lower part (i.e. battery connecting portion 48) of the main-body housing in the up-down
direction (Wattenbach, paragraph 0029, lines 1-13),
	a shoe (72) disposed at a front of the reciprocating saw (fig. 5) in the front-rear direction, and
	a switch (56) disposed in a rear portion of the main-body housing (Wattenbach, fig. 5), wherein:
	an up-down direction is perpendicular to the left-right direction (i.e. rotational axis of vertical gear; fig. 5),
	the front-rear direction (i.e. the reciprocating axis of the slider, 116) is perpendicular to both the up-down direction and the left-right direction, and
	

    PNG
    media_image1.png
    451
    733
    media_image1.png
    Greyscale
	● Wattenbach discloses the motor has a stator and a rotor, which is rotatable relative to the stator and comprises a rotary shaft but fails to specifically disclose the motor is a brushless motor comprising a stator and a rotor; and a control circuit board provided in the main-body housing.
	However, Machida (US Publication 2015/0372633) teaches it is old and well known in the art of reciprocating power tools to utilize a brushless motor (110) arranged such that the rotary shaft (111) is oriented in an up-down direction that is perpendicular to the front-rear direction (Machida, annotated fig. 1). Machida states piston 127 (i.e. reciprocating tool portion) is reciprocated in the front-rear direction (paragraph 0034, lines 11-13) and that the rotary motor shaft 111 is arranged perpendicular to 

    PNG
    media_image2.png
    706
    975
    media_image2.png
    Greyscale
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the device of Wattenbach with the teaching of 	However, Yoshikane teaches it is old and well known in the art of reciprocating power tools, like hammer drills and reciprocating saws (paragraph 0170, lines 3-7), to arrange the electric motor (110) within the main-body housing (fig. 23), such that the rotational axis of the electric motor (110) is perpendicular to the reciprocating axis of the slider (i.e. hammer bit, 119), wherein the motion converting mechanism 120 is arranged above a motor shaft (111) of the electric motor 110 (paragraph 0094, lines 1-2), wherein batteries are mounted on a lower part of the main-body housing in the up-down direction such that the main-body housing is located entirely to one side of a virtual plane intersecting a front lower end of [the power tool] and a front lower end of the 
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the reciprocating saw of Wattenbach substantially disclosed above with the teaching of Yoshikane such that the rotary shaft of the modified brushless motor extends in an up-down direction, such that the pinion is provided on an upper end of the rotary shaft in the up-down direction, wherein the slider is disposed above the motor in the up-down direction, the motor housing coupled to a lower portion of the gear housing in the up-down direction and housing the brushless motor, the control circuit board in a rear portion of main-body housing, and the main-
	Regarding Claim 3, the modified reciprocating saw of Wattenbach substantially disclosed above includes the gear housing extends in the front-rear direction and protrudes forward from the main-body housing (both Wattenbach and Machida teach a first portion of the gear housing proximate to the motor housing is provided within the main-body housing (Wattenbach, paragraph 0031, lines 1-3 and Machida, fig. 1), while a second portion of the gear housing (the portion housing reciprocating components of the reciprocating-motion converting mechanism) protrudes forward from the main-body housing); and the motor housing (as modified) is located forward of a rear end of the gear housing in the front-rear direction (the motor housing is generally the width of the gear in the reciprocating motion converting mechanism and is mounted to a portion of the gear housing that is less than the overall width of said gear housing, thus, as modified, when the motor housing is coupled to the lower portion of the gear housing below the gear, a portion of the gear housing will extend further rearward than a portion of the motor housing).
	Regarding Claim 5, the modified reciprocating saw of Wattenbach substantially disclosed above includes the vertically oriented gear (Wattenbach, paragraph 0031, line 13) is a bevel gear (Wattenbach, fig. 6 - the gear has slight conical shape to mesh with 
	Regarding Claim 20, the modified reciprocating saw of Wattenbach substantially disclosed above includes a second portion (the portion around the slider) of the gear housing protrudes forward out of the main-body housing and surrounds at least a portion of the slider.	Regarding Claim 30, the modified reciprocating saw of Wattenbach substantially disclosed above includes a loop-shaped handle part (grip portion 36 of Wattenbach) is defined at a rear portion of the main-body housing; a battery mount part (Wattenbach, 48 and double mounting parts (160A, 160B) as taught by Yoshikane) is disposed at a downward portion of the loop-shaped handle part, the battery pack being slidably mounted on the battery mount part; a terminal block (Wattenbach, 80) is disposed in the battery mount part (Wattenbach 48) and is electrically connectable to the battery pack (Wattenbach, paragraph 0029, lines 11-13); and the control circuit board is located in the battery mount part above the terminal block (as set forth in the rejection for Claim 1 as modified by Yoshikane).
Claims 23, 25-27 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Wattenbach (US Publication 2011/0107608), Machida (US Publication .
	Regarding Claim 23, the modified reciprocating saw of Wattenbach substantially disclosed above, as set forth in the rejection for Claim 1, includes a reciprocating saw comprising:
	a brushless motor (as modified by Machida) comprising a stator and a rotor, which is rotatable relative to the stator and comprises a rotary shaft;
	a reciprocating-motion converting mechanism driven by rotation of the rotary shaft (Wattenbach, paragraph 0031); and a slider (Wattenbach 116) that is reciprocally moved in a front-rear direction by the reciprocating-motion converting mechanism;
	wherein the brushless motor is disposed downward of the slider (as modified by Machida and Yoshikane), with the rotary shaft oriented in an up-down direction that is perpendicular to the front-rear direction (as modified, “the [reciprocating] axis of the [slide] is perpendicular to the rotational axis of the electric motor,” Yoshikane, paragraph 0092, lines 2-4);
	the reciprocating-motion converting mechanism is housed in a gear housing (Wattenbach, 44), from which the slider (Wattenbach, 116) protrudes forward (Wattenbach, fig. 10).	● The modified reciprocating saw of Wattenbach substantially disclosed above fails to disclose the gear housing including at least one mating tube, the gear housing is housed in a main-body housing, the main body main-body housing comprising a left half housing having at least one left screw boss and a right half housing having at least one right screw boss aligned with the at least one left screw boss; and the at least one left 
    PNG
    media_image3.png
    427
    588
    media_image3.png
    Greyscale
	In addition to the structures depicted by Machida and Yoshikane, Alberti teaches it is old and well known in the art of reciprocating saws to provide a reciprocating-motion converting mechanism (pinion 210, vertically oriented gear 215, eccentric pin 225, and within the tab 320”) such that a screw (340) extending from the at least one left screw boss into the at least one right screw boss (fig. 9) secures the left half housing to the right half housing and secures the gear housing to the main body main-body housing (paragraph 0033, lines 1-4).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the reciprocating saw of Wattenbach substantially disclosed above with the teaching of Alberti, such that the gear housing is provided with at least one mating tube and each housing half of the main body housing is provided with at least one boss extending into the at least one mating tube to receive a screw therethrough in order to integrally fasten and support the various structures of the reciprocating saw with respect to the main-body housing in such a way that the gear housing (i.e. gear case 68) “is electrically isolated within the housing and from the rest of the saw” (Alberti, paragraph 0033, lines 7-9) thereby improving the safety of the power tool. Additionally, the inclusion of these structures ensure all of the parts are firmly attached to one another. Finally, all claimed elements were known in the prior art 
	Regarding Claim 25, the modified reciprocating saw of Wattenbach substantially disclosed above fails to specifically discloses the gear housing includes a mating tube; the main body main-body housing comprises a left half housing having a left screw boss and a right half housing having a right screw boss aligned with the left screw boss; and the left and right screw bosses extend into the mating tube such that a screw extending from the left screw boss into the right screw boss secures the left half housing to the right half housing and secures the gear housing to the main body main-body housing.	However, Alberti teaches it is old and well known in the art of reciprocating saws to provide a reciprocating-motion converting mechanism (pinion 210, vertically oriented gear 215, eccentric pin 225, and yoke 230) housed in a gear housing (i.e. gear case 68), from which a slider (i.e. spindle shaft 240) protrudes forward (figs. 2 and 7), the gear housing including at least one mating tube (tabs 320 with aperture 325), the gear housing is housed in a main-body housing (fig. 7), the main body main-body housing comprising a left half housing (42) having at least one left screw boss (330) and a right half housing (44) having at least one right screw boss (330) aligned with the at least one left screw boss (paragraph 0032, lines 4-7); and the at least one left and right screw bosses extend into the at least one mating tube (paragraph 0032, lines 9-11, “in some constructions, the bosses 330 from each housing portion 42, 44 contact each other within the tab 320”) such that a screw (340) extending from the at least one left screw boss into the at least one right screw boss (fig. 9) secures the left half housing to the 
	Regarding Claim 26, the modified reciprocating saw of Wattenbach substantially disclosed above includes the main-body housing includes a left half housing joined to a right half housing by a plurality of screws (Wattenbach, annotated fig. 4*); and the motor housing coupled to the gear housing forms a unit (via fasteners identified in Wattenbach, annotated fig. 4) and the unit is partially located inside the main-body housing (Wattenbach, paragraph 0031, lines 1-3).
    PNG
    media_image4.png
    645
    987
    media_image4.png
    Greyscale
	The modified reciprocating saw of Wattenbach substantially disclosed above fails to disclose the unit (formed by the motor housing and the gear housing) is located inside the main-body housing.	However, the main-body housing (42, 44) of Alberti covers more of the gear housing than the main-body housing of Wattenbach, such that the first portion of the gear housing of Alberti which houses the vertically oriented gear is located inside the main-body housing (Alberti, fig. 7).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the shaped of the main-housing body such that it houses the first portion of the gear housing which houses the vertically oriented gear in order to provided further insulation and noise suppression to the moving components of the power tool.

	Regarding Claim 32, the modified reciprocating saw of Wattenbach substantially disclosed above fails to include the at least one left screw boss comprises a first left screw boss, a second left screw boss and a third left screw boss; the at least one right screw boss comprises a first right screw boss, a second right screw boss and a third right screw boss; the at least one mating tube comprises a first mating tube into which the first left screw boss and the first right screw boss extend, a second mating tube into which the second left screw boss and the second right screw boss extend and a third mating tube into which the third left screw boss and the third right screw boss extend; and the first mating tube is located upward of the slider and rearward of the rotary shaft, the second mating tube is located downward of the slider and rearward of the rotary 
    PNG
    media_image5.png
    557
    748
    media_image5.png
    Greyscale
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the reciprocating saw of Wattenbach substantially disclosed above with the teaching of Machida and Alberti such that three mating tubes are provides at locations around the first portion of the gear housing upward of the slider and rearward of the rotary shaft, downward of the slider and rearward of the rotary shaft, and downward of the slider and frontward of the rotary shaft, wherein the at least one left screw boss comprises three left screw bosses, each one of the three corresponding to a respective three mating tubes, and the at least one right screw boss comprises three right screw bosses, each one of the three corresponding to one of the three left screw bosses, both corresponding screw bosses extending into their .
Claims 31 and 33-41 are rejected under 35 U.S.C. 103 as being unpatentable over Wattenbach (US Publication 2011/0107608), Machida (US Publication 2015/0372633), and Yoshikane (US Publication 2015/0328764) in view of Alberti (US Publication 2009/0223071) and further in view of Ukai et al (US Publication 2015/0275315), herein referred to as Ukai.
	Regarding Claim 31, the modified reciprocating saw of Wattenbach substantially disclosed above includes a second portion of the gear housing projects forward out of the main-body housing (the second portion of the gear housing generally corresponds to the portion of the gear housing around the slider; Wattenbach 116), wherein a tube-shaped insulating cover (Wattenbach, injection molded casing 68) is mounted around the second portion of the gear housing.	● The modified reciprocating saw of Wattenbach substantially disclosed above fails to disclose the vertically oriented gear (Wattenbach 100) is located in the first portion of the gear housing inside the main-body housing.	However, the main-body housing (42, 44) of Alberti covers more of the gear housing than the main-body housing of Wattenbach, such that the first portion of the gear housing of Alberti which houses the vertically oriented gear is located inside the main-body housing (Alberti, fig. 7).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the shaped of the main-housing body such that it 	● The modified reciprocating saw of Wattenbach substantially disclosed above fails to disclose the main-body housing is formed from a first material; and the insulating cover being formed from a second material different from the first material.	However, Alberti states the first housing portion (42) and the second housing portion (44) are formed of plastic (paragraph 0023). Additionally, Ukai (US Publication 2015/0275315) teaches the insulating cover 53 is formed of rubber resin (paragraph 0091, lines 4-7), wherein the grip housing (12) which forms part of the main-body housing, is formed as a resin molded product divided into halves (paragraph 0080, lines 14-15).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the reciprocating saw of Wattenbach substantially disclosed above with the teaching of Alberti and Ukai such that the main-body housing is made from one material and the insulating cover is made from a second material in order to make each respective portion from an appropriate material suitable for the operational requirements of the reciprocating saw. For example, the main body needs to be strong and rigid, while the insulating cover needs to insulate the user from the heat of the motor and reciprocating element while also providing the user with improved grip.
	Regarding Claim 33, the modified reciprocating saw of Wattenbach substantially disclosed above, as set forth in the rejections of Claims 1 and 23, includes a reciprocating saw comprising:

	a brushless motor (as modified above in the rejection of Claim 1 by Machida) comprising a stator, a rotor that is rotatable relative to the stator, and a rotary shaft oriented in an up-down direction (as modified above in the rejection of Claim 1 by Yoshikane the brushless motor being disposed in the motor housing;
	a pinion (Wattenbach, 96) provided on an upper end of the rotary shaft in the up-down direction (as modified above in the rejection of Claim 1 by Yoshikane);
	a gear housing (Wattenbach, 44) coupled to an upper portion of the motor housing in the up-down direction (as modified, the motor housing is rotated downward around the periphery of the portion of the gear housing around the vertically oriented gear 100, such that the motor housing is coupled to a lower portion of the gear housing, and consequently, the gear housing is coupled to an upper portion of the motor housing in the up-down direction);
	a reciprocating-motion converting mechanism disposed in the gear housing, the reciprocating-motion converting mechanism comprising a vertically oriented gear (Wattenbach, 100) having a lower portion that meshes with the pinion and a rotational axis extending in a left-right direction (Wattenbach, paragraph 0031, lines 7-16), and an eccentric shaft (Wattenbach, 156) disposed on the vertically oriented gear at a location that orbits eccentrically around the rotational axis of the vertically oriented gear when the pinion rotatably drives the vertically oriented gear (Wattenbach, paragraph 0031, lines 1-13);
	a connecting rod (Wattenbach 112) coupled to the eccentric shaft (Wattenbach, fig. 5);

	a main-body housing formed around the motor housing and a first portion of the gear housing (Wattenbach, annotated fig. 4, fig. 5, and paragraph 0031, lines 1-3); and
	a switch (Wattenbach, 56) and a control circuit board (130 of Yoshikane & paragraph 0101) disposed in a rear portion of the main-body housing; wherein:
	the up-down direction is perpendicular to the left-right direction (Yoshikane states in paragraph 0092, lines 2-4, “the [reciprocating] axis of the [reciprocating tool] is perpendicular to the rotational axis of the electric motor”); the front-rear direction is perpendicular to both the up-down direction and the left-right direction;
	the brushless motor is disposed downward of the slider and downward of the rotational axis of the gear (as modified above in the rejection of Claim 1); and
	the vertically oriented gear (Wattenbach 100) is located inside the first portion of the gear housing (the generally circular portion of the gear housing around the gear);
	a second portion of the gear housing projects (the portion of the gear housing around the slider Wattenbach 116) forward out of a front opening of the main-body housing (Wattenbach, annotated fig. 4*); and
	an insulating cover (injection molded casing 68 of Wattenbach provided “to insulate the operator from heat generated by the motor 28 and drive mechanism 32,” Wattenbach, paragraph 0028, lines 10-11) is mounted around the second portion of the gear housing (the neck portion 44 of Wattenbach’s device corresponds to the second 	● The modified reciprociating saw of Wattenbach substantially disclosed above fails to disclose a main-body housing formed from a first material and the insulating cover being formed from a second material that differs from the first material.	However, Alberti states the first housing portion (42) and the second housing portion (44) are formed of plastic (paragraph 0023). Additionally, Ukai (US Publication 2015/0275315) teaches the insulating cover 53 is formed of rubber resin (paragraph 0091, lines 4-7), wherein the grip housing (12) which forms part of the main-body housing, is formed as a resin molded product divided into halves (paragraph 0080, lines 14-15).	It would have been obvious to one having an ordinary skill in the art at the time of 
	Regarding Claim 34, the modified reciprocating saw of Wattenbach substantially disclosed above includes a rear portion of the main-body housing in the front-rear direction includes a loop-shaped handle (Wattenbach, fig. 5 and Yoshikane, fig. 23);
	a battery-mount part (Wattenbach, 48 and double mountinf parts 160A, 160B of Yoshikane), on which a battery pack is slidably mounted (Wattenbach, paragraph 0029, lines 1-11), is defined on the main-body housing downward of the loop-shaped handle in the up-down direction;
	the battery-mount part houses a terminal block (Wattenbach, 80) that is electrically connectable to the battery pack (Wattenbach, paragraph 0029, lines 11-13); and
	the control circuit board (Yoshikane, 130) is located above the terminal block (Yoshikane, paragraph 0101, lines 1-7).
	Regarding Claim 35, the modified reciprocating saw of Wattenbach substantially disclosed above includes a battery pack is mounted on the battery mount part (Wattenbach, paragraph 0029, lines 1-11); and 
	wherein the main-body housing is located entirely to one side of a virtual plane intersecting a front lower end of the shoe (Wattenbach 72) and a front end of the battery pack (Yoshikane, fig. 23). It should be noted fig. 23 of Yoshikane generally shows a hammer drill. However, Yoshikane states the teachings set forth therein can be used on a reciprocating saw (paragraph 0170). Thus, a double battery set up could be utilized on the reciprocating saw of Wattenbach, resulting in a configuration wherein “the main-body housing is located entirely to one side of a virtual plane intersecting a front lower end of the shoe and a front end of the battery pack.”
	Regarding Claims 36 and 37, the modified reciprocating saw of Wattenbach substantially disclosed above includes a left half housing of the main-body housing with at least one left screw boss and a right half housing of the main-body housing (Wattenbach, annotated fig. 4*).	The modified reciprocating saw of Wattenbach substantially disclosed above fails to include the gear housing includes a first mating tube, a second mating tube and a third mating tube;
	a left half housing of the main-body housing comprises a first left screw boss, a second left screw boss and a third left screw boss;
	a right half housing of the main-body housing comprises a first right screw boss aligned with the first left screw boss, a second right screw boss aligned with the second left screw boss and a third right screw boss aligned with the third left screw boss;

	the left half housing is secured to the right half housing and the gear housing is secured to the main-body housing by a first screw that extends through the first left screw boss, the first right screw boss and the first mating tube, a second screw that extends through the second left screw boss, the second right screw boss and the second mating tube, and a third screw that extends through the third left screw boss, the third right screw boss and the third mating tube; and
	the first mating tube is located upward of the slider and rearward of the rotary shaft and the second mating tube is located downward of the slider and rearward of the rotary shaft and the third mating tube is located downward of the slider and frontward of the rotary shaft. 	However, Machida appears to teach two mating tubes and corresponding screw boss locations at locations upward of the reciprocating structures and rearward of the rotary shaft and downward of any reciprocating structures and rearward of the rotary shaft Machida, annotated fig. 4*). Additionally, Alberti teaches locating at least two mating tubes (320) into which corresponding left screw bosses and right screw bosses extends (Alberti, paragraph 0032, lines 9-11) at a first location located relatively upward of the slider and rearward of the rotary shaft and a second location located relatively downward of the slider and frontward of the rotary shaft (Alberti, annotated fig. 7). It should be noted Alberti provided a number of tabs (320) around the periphery of the first a third location downward of the slider and rear of the rotary shaft. This location also corresponds to the location of one of the possible mating tube locations identified in Machida’s annotated fig. 4*. Alberti teaches a left half housing (42) is secured to the right half housing (44) and the gear housing (68) is secured to the main-body housing by a first screw (340) that extends through the first left screw boss (330), the first right screw boss (fig. 9) and the first mating tube (the location of which is shown in Alberti’s annotated fig. 7, wherein the teaching of this location is applied to the modified reciprocating saw of Wattenbach), a second screw (Alberti 340) that extends through the second left screw boss (330), the second right screw boss (330) and the second mating tube (the location of which is shown in Alberti’s annotated fig. 7, wherein the teaching of this location is applied to the modified reciprocating saw of Wattenbach). In view of the modification set forth above, the resulting structure includes a third screw that extends through the third left screw boss, the third right screw boss and the third mating tube at a location downward of the slider and rearward of the rotary shaft in the modified reciprocating saw of Wattenbach substantially disclosed above.	
    PNG
    media_image5.png
    557
    748
    media_image5.png
    Greyscale
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the reciprocating saw of Wattenbach substantially disclosed above with the teaching of Machida and Alberti such that three mating tubes are provides at locations around the first portion of the gear housing upward of the slider and rearward of the rotary shaft, downward of the slider and rearward of the rotary shaft, and downward of the slider and frontward of the rotary shaft, wherein the at least one left screw boss comprises three left screw bosses, each one of the three corresponding to one of the three respective mating tubes, and the at least one right screw boss comprises three right screw bosses, each one of the three corresponding to one of the three left screw bosses, both corresponding screw bosses extending into 
	Regarding Claim 38, the modified reciprocating saw of Wattenbach substantially disclosed above includes a battery pack is mounted on a lower part of the main-body housing (i.e. the battery connecting portion 48 of Wattenbach, paragraph 0029, lines 1-11); and 	a shoe (Wattenbach, 72) disposed at a front of the reciprocating saw in the front-rear direction (Wattenbach, fig. 5);
	wherein the main-body housing is located entirely to one side of a virtual plane intersecting a front lower end of the shoe (Wattenbach 72) and a front end of the battery pack (Yoshikane, fig. 23). It should be noted fig. 23 of Yoshikane generally shows a hammer drill. However, Yoshikane states the teachings set forth therein can be used on a reciprocating saw (paragraph 0170). Thus, a double battery set up could be utilized on the reciprocating saw of Wattenbach, resulting in a configuration wherein “the main-body housing is located entirely to one side of a virtual plane intersecting a front lower end of the shoe and a front end of the battery pack.”
	Regarding Claim 39, the modified reciprocating saw of Wattenbach substantially disclosed above includes a left half housing of the main-body housing with at least one left screw boss and a right half housing of the main-body housing (Wattenbach, annotated fig. 4*).	 The modified reciprocating saw of Wattenbach substantially disclosed above fails to disclose the gear housing includes a mating tube; the main-body housing 	However, Alberti teaches it is old and well known in the art of reciprocating saws to provide a reciprocating-motion converting mechanism (pinion 210, vertically oriented gear 215, eccentric pin 225, and yoke 230) housed in a gear housing (i.e. gear case 68), from which a slider (i.e. spindle shaft 240) protrudes forward (figs. 2 and 7), the gear housing including at least one mating tube (tabs 320 with aperture 325), the gear housing is housed in a main-body housing (fig. 7), the main body main-body housing comprising a left half housing (42) having at least one left screw boss (330) and a right half housing (44) having at least one right screw boss (330) aligned with the at least one left screw boss (paragraph 0032, lines 4-7); and the at least one left and right screw bosses extend into the at least one mating tube (paragraph 0032, lines 9-11, “in some constructions, the bosses 330 from each housing portion 42, 44 contact each other within the tab 320”) such that a screw (340) extending from the at least one left screw boss into the at least one right screw boss (fig. 9) secures the left half housing to the right half housing and secures the gear housing to the main body main-body housing (paragraph 0033, lines 1-4).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the reciprocating saw of Wattenbach substantially 
	Regarding Claim 40, the modified reciprocating saw of Wattenbach substantially disclosed above includes the insulating cover contacts the main-body housing (Wattenabe, figs. 1-4; the insulating cover abuts and at least partially overlaps a portion of the main-body housing).	Regarding Claim 41, the modified reciprocating saw of Wattenbach substantially disclosed above includes the main-body housing comprises a left half housing having a left half front opening portion and a right half housing having a right half front opening portion, the left half housing being connected to the right half housing such that the left half front opening portion and the right half front opening portion together form the main body housing front opening (Wattenbach, annotated fig. 4*); and
	the main body housing is configured such that a unit comprising the motor housing coupled to the gear housing is mountable to:

	(ii)    the right half housing with the second portion of the gear housing overlying the right half housing front opening portion before the left housing half is attached to the right half housing.	The motor housing of Wattenbach is attached to a first portion of the gearing housing by fasteners annotated in Wattenbach’s annotated fig. 4, wherein a second portion of the gear housing projects forward out of the main-body housing (the second portion of the gear housing generally corresponds to the portion of the gear housing around the slider; Wattenbach 116). The inner mechanical components must be assembled before outer housing portions can be attached to the inner mechanical components.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	● Hagan et al (US Publication 2005/0061524) discloses a motor cover (136) that surrounds the motor assembly (14 - fig. 12)..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511.  The examiner can normally be reached on Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        January 28, 2021


/Jason Daniel Prone/Primary Examiner, Art Unit 3724